 
 
I 
111th CONGRESS 1st Session 
H. R. 2483 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. Sherman (for himself, Mr. Gary G. Miller of California, Mr. Frank of Massachusetts, Mr. Grayson, Mrs. Halvorson, Ms. Harman, Ms. Speier, Mrs. Capps, Mr. Culberson, Mr. Rohrabacher, Mr. Cummings, Mr. Schiff, Mr. McNerney, Mr. Abercrombie, Mr. George Miller of California, Mr. Cardoza, Mrs. Tauscher, Mr. Filner, Mr. Bilbray, Mr. Honda, Mr. Berman, Mrs. Bono Mack, Mrs. Maloney, Mr. Campbell, Mr. Ackerman, Mr. Gallegly, Mr. Dreier, Mr. Farr, Mr. Bishop of New York, Ms. Waters, Ms. Eshoo, and Mr. Hall of New York) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To permanently increase the conforming loan limits for the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association and the FHA maximum mortgage amount limitations. 
 
 
1.Short titleThis Act may be cited as the Increasing Homeownership Opportunities Act.  
2.Permanent conforming loan limit increase for Freddie Mac and Fannie Mae 
(a)Freddie Mac 
(1)Conforming loan limit increaseParagraph (2) of section 305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) is amended— 
(A)by inserting (A) after (2);  
(B)in the first sentence, by redesignating clauses (A) through (C) as clauses (i) through (iii), respectively;  
(C)in the second sentence, by striking clause (A) and inserting clause (i);  
(D)in the sixth sentence by striking January 1 of each year beginning after the effective date of the Federal Housing Finance Regulatory Reform Act of 2008 and inserting January 1, 2010, and January 1 of each year thereafter; and  
(E)in the last sentence— 
(i)by striking 115 percent each place it appears and inserting 125 percent; and  
(ii)by striking 150 percent and inserting 175 percent.  
(2)Discretionary authorityParagraph (2) of section 305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), as amended by paragraph (1), is further amended by adding at the end the following new subparagraphs: 
 
(B)Notwithstanding subparagraph (A) and subject to subparagraph (C), the Director of the Federal Housing Finance Agency may— 
(i)increase the limitation on the maximum original principal obligation of a mortgage that may be purchased by the Corporation that is otherwise in effect pursuant to the sixth sentence of subparagraph (A) with respect to any particular size or sizes of residences located in any particular area or areas by not more than $100,000; or  
(ii)increase, for any geographic area that is smaller than an area for which a dollar amount limitation on the principal obligation of a mortgage is established pursuant to this paragraph, the limitation otherwise in effect for such size or sizes of residences for such sub-area or sub-areas, but in no case to an amount that exceeds the maximum nationwide amount otherwise permitted under this subparagraph.  
(C)The Director of the Federal Housing Finance Agency may increase the limitation on the maximum original principal obligation of a mortgage for any area or sub-area pursuant to subparagraph (B) only if the Director makes a determination that— 
(i)such increase is warranted by higher median home prices in such area or sub-area; and  
(ii)such increase will have a significant impact on the cost or availability of mortgages having principal obligation amounts in the range of such increased limit.  
(D)Notwithstanding the calculation of the limitation on the maximum original principal obligation of a mortgage that may be purchased by the Corporation for an area pursuant to the last sentence of subparagraph (A), if any recalculation of the local median home price for any area would otherwise result in a decrease in the maximum original principal limitation for any size residence in any such area, the Director of the Federal Housing Finance Agency may prevent or limit a decrease in such limitation from taking place for any such area. In taking such action, the Director shall consider such factors as market dislocations caused by a decrease in such limitation, the extent of the median home price decline, and the causes for such reduction in median home price. .  
(b)Fannie Mae 
(1)Conforming loan limit increaseParagraph (2) of section 302(b) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) is amended— 
(A)by inserting (A) after (2);  
(B)in the second sentence, by redesignating clauses (A) through (C) as clauses (i) through (iii), respectively;  
(C)in the third sentence, by striking clause (A) and inserting clause (i);  
(D)in the seventh sentence by striking January 1 of each year beginning after the effective date of the Federal Housing Finance Regulatory Reform Act of 2008 and inserting January 1, 2010, and January 1 of each year thereafter; and  
(E)in the last sentence— 
(i)by striking 115 percent each place it appears and inserting 125 percent; and  
(ii)by striking 150 percent and inserting 175 percent.  
(2)Discretionary authorityParagraph (2) of section 302(b) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)), as amended by paragraph (1), is further amended by adding at the end the following new subparagraphs: 
 
(B)Notwithstanding subparagraph (A) and subject to subparagraph (C), the Director of the Federal Housing Finance Agency may— 
(i)increase the limitation on the maximum original principal obligation of a mortgage that may be purchased by the corporation that is otherwise in effect pursuant to the seventh sentence of subparagraph (A) with respect to any particular size or sizes of residences located in any particular area or areas by not more than $100,000; or  
(ii)increase, for any geographic area that is smaller than an area for which a dollar amount limitation on the principal obligation of a mortgage is established pursuant to this paragraph, the limitation otherwise in effect for such size or sizes of residences for such sub-area or sub-areas, but in no case to an amount that exceeds the maximum nationwide amount otherwise permitted under this subparagraph.  
(C)The Director of the Federal Housing Finance Agency may increase the limitation on the maximum original principal obligation of a mortgage for any area or sub-area pursuant to subparagraph (B) only if the Director makes a determination that— 
(i)such increase is warranted by higher median home prices in such area or sub-area; and  
(ii)such increase will have a significant impact on the cost or availability of mortgages having principal obligation amounts in the range of such increased limit.  
(D)Notwithstanding the calculation of the limitation on the maximum original principal obligation of a mortgage that may be purchased by the corporation for an area pursuant to the last sentence of subparagraph (A), if any recalculation of the local median home price for any area would otherwise result in a decrease in the maximum original principal limitation for any size residence in any such area, the Director of the Federal Housing Finance Agency may prevent or limit a decrease in such limitation from taking place for any such area.  In taking such action, the Director shall consider such factors as market dislocations caused by a decrease in such limitation, the extent of the median home price decline, and the causes for such reduction in median home price. .  
3.Permanent loan limit increase for FHA 
(a)Loan limit increaseSubparagraph (A) of section 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)(A)) is amended— 
(1)in clause (i) by striking 115 percent and inserting 125 percent; and  
(2)in clause (ii) by striking 150 percent and inserting 175 percent.  
(b)Discretionary authoritySubparagraph (A) of section 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)(A) is amended by inserting after ; and at the end the following: except that, if the Secretary determines an increase is warranted by higher median home prices in an area or sub-area and such an increase will have a significant impact on the cost or availability of mortgages having principal obligation amounts in the range of an increased limit, the Secretary may increase the maximum dollar amount limitation that is otherwise in effect pursuant to the preceding provisions of this subparagraph with respect to any particular size or sizes of residences, or with respect to residences located in any particular area or areas, by not more than $100,000, or increase, for any geographic area that is smaller than an area for which a dollar amount limitation is determined pursuant to the preceding provisions of this subparagraph, the limitation otherwise in effect for such size or sizes of residences for such sub-area or sub-areas, but in no case to an amount that exceeds the maximum nationwide amount otherwise permitted under this subparagraph; and except that notwithstanding the calculation of the maximum dollar amount limitation for any area pursuant to clause (i) of this subparagraph, if any recalculation of the local median home price for any area would otherwise result in a decrease in the maximum dollar amount limitation for any size residence in any such area, the Secretary, considering such factors as market dislocations caused by a decrease in such dollar amount limitation, the extent of the median home price decline, and the causes for such reduction in median home price, may prevent or limit a decrease in such dollar amount limitation from taking place for any such area; and.  
4.Existing loan limitsThis Act may not be construed to affect the loan limits for the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association in effect under section 1203 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) or the FHA mortgage amount limitations in effect under section 1202 of such Act.  
5.Effective DateThe amendments made by this Act shall take effect January 1, 2010.  
 
